 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
 8   EUGENE SCALIA,
                                                              Case No.: 2:19-cv-00361-JCM-NJK
 9           Plaintiff(s),
                                                                             ORDER
10   v.
11   SIN CITY INVESTMENT GROUP, INC., et
     al.,
12
             Defendant(s).
13
14          Pending before the Court is Plaintiff’s motion for discovery sanctions. Docket No. 21.
15 Plaintiff’s motion highlights a lack of responsiveness by Defendants during discovery. Id. at 2–5.
16 Defendants respond that their lack of responsiveness was due to their counsel’s “highly personal
17 and confidential health issues.” Docket No. 26 at 3. Defendants submit that their counsel is willing
18 to file a declaration, under seal, detailing his health issues if the Court so requires. Id. at 3 n.1.
19          Accordingly, the Court ORDERS Defendants’ counsel to file a declaration, under seal,
20 detailing his health issues that caused Defendants’ lack of responsiveness during discovery, no
21 later than November 27, 2019.
22          IT IS SO ORDERED.
23          Dated: November 21, 2019
24                                                                  ______________________________
                                                                    Nancy J. Koppe
25                                                                  United States Magistrate Judge
26
27
28

                                                       1
